Per Curiam.

In the absence of evidence of the damage caused by the transfer which has been held to constitute a contempt of court, the Special Term could not impose a fine in excess of $250 together with costs and expenses. (Moffat v. Herman, 116 N. Y. 131; Socialistic Co-op. Pub. Assn. v. Kuhn, 164 N. Y. 473.) No such proof was offered in the present case.
The order should be reversed and the matter remitted to the Special Term to take proof of the amount of damage sustained by plaintiffs, unless the plaintiffs shall stipulate to reduce the amount of the fine to $250 together with costs and expenses, in which event, the order, as so modified, is affirmed without costs of this appeal.
Mabtdst, P. J., Townley, Glennon, TJnteemyeb and Does, JJ., concur.
Order unanimously reversed and the matter remitted to Special Term to take proof of the amount of damage sustained by plaintiffs, unless the plaintiffs shall stipulate to reduce the amount of the fine to $250 together with costs and expenses, in which event, the order, as so modified, is affirmed without costs of this appeal. Settle order on notice.